Citation Nr: 0820421	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-20 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus, from May 21, 2002, to April 17, 2007.

2.  Entitlement to a rating in excess of 60 percent for type 
II diabetes mellitus, from April 18, 2007.  

3.  What evaluation is warranted for diabetic peripheral 
neuropathy of the right lower extremity?

4.  Entitlement to an increased compensable rating for 
chronic dermatitis of the left forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had over 20 years of active service and retired 
in August 1977.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in July 2003 
(diabetes mellitus), December 2003 (diabetic peripheral 
neuropathy of the right lower extremity), and February 2004 
(chronic dermatitis of the left forearm) issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In the December 2003 rating decision service connection was 
granted for diabetic peripheral neuropathy of the right lower 
extremity.  As the veteran perfected an appeal to the initial 
rating assigned following the grant of service connection the 
Board has characterized this issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

In July 2005 the veteran presented testimony before the 
undersigned at a hearing conducted at the RO (a Travel Board 
hearing).  A transcript of that hearing is contained in the 
claims folder.


The Board remanded these matters in November 2005 so that 
additional development of the evidence could be conducted.

The RO, in an October 2007 rating decision, increased the 
rating assigned for disability due to diabetes mellitus from 
20 percent to 60 percent, effective from April 18, 2007.  The 
20 percent rating was in effect from January 4, 1994.  The 
Court has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

In the course of the July 2005 hearing the veteran informed 
the undersigned that his service-connection should be in 
effect for chronic dermatitis of the right arm, rather than 
the left, as is currently the case.  He noted that he had 
been attempting to get the RO to correct this error to no 
avail.  See page three of hearing transcript (transcript).  
Though the medical evidence on file, with certain exceptions, 
such as the report of a May 2007 VA skin diseases 
examination, seem to contradict the veteran's contentions 
concerning which forearm should be service-connected, the 
Board nonetheless here interprets his contentions as raising 
a new claim for service connection for a skin disorder of the 
right forearm.  As this issue has yet to be developed for 
appellate review it is referred to the RO for initial 
development and adjudication.


FINDINGS OF FACT

1.  For the period from May 21, 2002, to April 17, 2007, the 
preponderance of the probative evidence shows that while the 
veteran, to treat his diabetes mellitus, was required to take 
oral hypoglycemic agents and insulin, and to restrict his 
diet, he was not required to regulate his activities.


2.  From April 18, 2007, the preponderance of the probative 
evidence shows that the veteran's diabetes mellitus had not 
required more than one daily injection of insulin, or 
regulation of activities (avoidance of strenuous occupational 
and recreational activities), nor has he experienced episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider.

3.  Since August 14, 2003, the veteran's diabetic peripheral 
neuropathy of the right lower extremity has resulted in some 
slightly diminished sensation, but no loss of strength, 
coordination, or dexterity.

4.  The veteran's chronic dermatitis of the left forearm is 
not shown to affect at least 5 percent of the entire body, or 
at least 5 percent of exposed areas, or to require 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  From May 21, 2002, to April 17, 2007, the criteria for a 
rating in excess of 20 percent for the veteran's type II 
diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.119, Diagnostic Code (Code) 7913 (2007).

2.  From April 18, 2007, the criteria for a rating in excess 
of 60 percent for the veteran's type II diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.119, Code 7913 (2007).

3.  The criteria for a rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity 
from August 14, 2003, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.124a, Codes 8520 and 8620 
(2007).


4.  The criteria for a compensable rating for chronic 
dermatitis of the left forearm are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Regarding the instant claim for an increased rating for 
diabetic neuropathy of the right lower extremity, the Board 
begins by noting that as service connection, an initial 
rating, and an effective date have been assigned the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating (as 
concerning the remaining rating matters concerning diabetes 
mellitus and chronic dermatitis of the left forearm).  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claim as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

As to the matters involving the assignment of increased 
ratings for diabetes mellitus and for chronic dermatitis of 
the left forearm, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2003 (diabetes mellitus) and November 2003 (chronic 
dermatitis of the left forearm) and in statements of the case 
(SOCs) dated in March 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 The SOCs also informed the veteran of the specific pertinent 
rating criteria which would provide a basis for the 
respective sought after increased ratings.  Both SOCs 
informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claims were subsequently 
readjudicated in a March 2008 supplemental SOC (SSOC).  A 
March 2006 letter also provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
various initial decisions, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  The claimant was provided 
the opportunity to present pertinent evidence.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication. 

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.  

Factual Background

The veteran essentially contends that the severity of his 
symptoms concerning his three instantly claimed disorders 
warrant the assignment of higher ratings.  See July 2005 
Statement of Accredited Representative in Appealed Case.  

The report of a September 1978 VA examination notes that the 
veteran informed the examiner that he experienced a recurrent 
lesion over his left distal lateral forearm; the lesion at 
the time of the examination was quiescent and inactive.  The 
veteran added that the lesion became pruritic and more active 
with warmer weather.  Examination showed an area of about two 
centimeter (cm.) by three cm. which had a rough cobblestone 
appearance with no scaling.  A very slight hint of bluish-red 
discoloration was also present.  A diagnosis of chronic 
recurrent dermatosis by the veteran's own history which was 
probably representative of a lichen simplex chronicus.  

A December 1990 VA consultation sheet shows that the veteran 
was seen for a recurrence of a skin lesion in the area of his 
left wrist.  

May 1991 VA skin examination shows findings of nummular 
eczema of the left wrist.  

Service connection was granted by the RO in October 1978 for 
diabetes mellitus (10 percent disabling) and for chronic and 
recurrent dermatitis of the left forearm (noncompensably 
disabling).  The veteran did not appeal either grant.  

The report of a December 1994 VA skin examination showed no 
symptomatolgy affecting the veteran's left forearm.  

An August 1995 RO rating decision increased the disability 
evaluation assigned to the diabetes mellitus to 20 percent, 
effective from January 4, 1994.  Again, the veteran did not 
appeal this decision.

A June 2000 VA outpatient record notes findings reflective of 
diabetes mellitus feet (stable) and diabetes mellitus 
neuropathy controlled and stable.  

The veteran's claim for an increased rating for diabetes 
mellitus was received by the RO on May 21, 2003.  See VA Form 
21-4138.

The report of a VA diabetes mellitus examination conducted in 
July 2003 shows that the veteran took insulin.  He had not 
been in ketoacidosis or coma, nor had any physical 
restrictions placed on him for diabetic control.  Type II 
diabetes was diagnosed.  

The RO continued the 20 percent rating for the veteran's 
diabetes mellitus in July 2003.  He thereafter perfected an 
appeal.  


An August 2003 VA outpatient treatment note mentioned 
complaints of right foot tingling in the veteran's toes, and 
associated occasional swelling.  Decreased monofilament and 
vibratory sensation was elicited on right foot examination.  

An October 2003 private medical record shows improved right 
foot pain.  Diabetic neuropathy was diagnosed.  

The report of a VA peripheral nerves examination conducted in 
December 2003 shows that the veteran complained of a burning 
pain in his right toes and along the lateral side of his 
right foot.  Insulin dependant diabetic with early neuropathy 
of the right extremity was diagnosed.  The examiner commented 
that it was unusual to only affect the right side, but that 
with a sural nerve involvement, and the involvement of the 
digits, he suspected that the veteran did in fact have some 
diabetic neuropathy.

In the course of a December 2003 VA skin examination the 
veteran complained of itching on his left arm.  Examination 
showed a hyperpigmented patch on his left volar arm.  In 
pertinent part, brachioradial pruritis was diagnosed.  It was 
described as mild in severity and involving less than one 
percent of the veteran's total body surface.  

The report of a VA general medical examination conducted in 
December 2003 notes that while the veteran took oral 
hypoglycemic agents and insulin to treat his diabetes, he had 
not been ketoacidosis or in a coma.  The veteran's diabetes 
was noted not to have required him to restrict his 
activities.  Type II diabetes was diagnosed.  

A December 2003 rating decision issued by the RO granted 
service connection for diabetic neuropathy of the right lower 
extremity; a 10 percent rating was assigned, effective from 
August 14, 2003.  The veteran perfected an appeal.  The 
rating decision also deferred consideration of an increased 
rating claim, noted to have been received by the RO in August 
2003, concerning a zero percent evaluation in effect for the 
veteran's chronic dermatitis of the left forearm.


A February 2004 RO rating decision continued the 
noncompensable rating then assigned for the veteran's chronic 
dermatitis of the left forearm.  Diagnostic Code (Code) 7806 
was utilized to rate the disorder.  The veteran's increased 
rating claim, according to the RO, as previously mentioned, 
had been received in August 2003.  

In November 2004, the veteran was afforded a VA peripheral 
nerves examination.  He complained of significant numbness of 
his feet and burning paresthesias of his feet beginning two 
years earlier.  He added that he did not limit activities due 
to these symptoms.  Pain and touch sensation were diminished 
in a symmetrical stocking distribution to the ankles 
bilaterally.  Vibratory sensation was minimally diminished in 
both feet.  Motor strength and muscle tone proximally and 
distally in the lower extremities were within normal limits.  
The supplied diagnosis was mild distal symmetrical sensory 
peripheral neuropathy at both lower extremities due to 
diabetes mellitus.  

A March 2005 private medical history and physical report 
shows that the veteran complained of his feet having a 
burning sensation and of diabetes.  Skin examination showed 
no rash, purities, or lesions.  Neurologic examination 
revealed no paresthesias.  The supplied diagnoses included 
peripheral neuropathy and type II diabetes mellitus.  

The report of a VA peripheral nerves examination conducted in 
April 2005 shows continuing complaints of burning 
paresthesias of the feet which did not limit the veteran's 
walking or standing.  Such activities, did, however, 
exacerbate the symptoms.  Examination showed that pain and 
touch sensations were diminished in symmetrical stocking 
distribution to the ankles bilaterally.  Proprioception was 
intact in both feet and vibratory sensation was minimally 
diminished in both feet.  Muscle strength of the lower 
extremities was within normal limits.  The supplied diagnosis 
was mild distal symmetrical sensory peripheral neuropathy at 
both lower extremities due to diabetes mellitus with no 
change since November 2004 examination.  


In the course of his July 2005 hearing conducted at the RO by 
the undersigned, the veteran indicated that he needed to 
regulate his activities, be on an 1,800 low calorie diet, and 
take insulin all for treatment of his diabetes mellitus.  See 
pages 9 and 10 of transcript.  He did acknowledge that 
doctors had not instructed him to limit his activities.  See 
page 11 of transcript.  He added that his right foot was 
painful (see page 9 of transcript), and that it was often 
numb and tingly.  See pages 12 and 14 of transcript.  The 
veteran also mentioned that his right foot, on a daily basis, 
incurred a burning sensation.  See page 13 of transcript.  He 
did indicate that his right foot disorder really did not 
affect his daily activities.  See page 16 of transcript.  
Further, the veteran, as noted in the INTRODUCTION section, 
insisted that service-connection for a forearm disorder 
should more appropriately be for his right forearm.  See page 
three of transcript.  

The report of a VA peripheral nerves examination conducted in 
April 2008 shows that the veteran informed the examiner that 
he used insulin for his diabetes, and that he "does exercise 
and diet."  He said he experienced right foot numbness and 
paresthesias.  He added that he also had right foot pain.  
Examination showed good right lower extremity strength.  
Sensory examination, though somewhat decreased, was intact to 
pinprick and proprioception of the right lower extremity.  
While no muscle atrophy of the right lower extremity was 
present, a slight swelling, described as minor, throughout 
the right foot was present.  Mentation and coordination 
testing were both described as good.  The supplied diagnosis 
was mild neuropathy of the right lower extremity secondary to 
diabetes mellitus.

The veteran was afforded a VA skin examination in May 2007.  
The veteran gave a history of developing, three to four years 
earlier, itching of the right forearm.  He also complained of 
tingling in his arms.  He added that he had at one time a 
left forearm recurrent rash since 1977 under his watch, and 
that he was given a cream by VA.  This condition, indicated 
the veteran, resolved about 10 years earlier.  Examination 
showed both forearms to be clear.  Brachioradial purities of 
the right forearm and nummular eczema of the left forearm was 
diagnosed.  The left forearm disorder was noted to have 
resolved.  The total body surface affected by the left 
forearm skin disorder was reported to one percent.  


The report of a VA diabetes mellitus examination conducted on 
April 18, 2008, notes that the veteran was on restricted diet 
and that he used insulin for treatment of his diabetes.  He 
had occasional hypoglycemia when his blood sugar level was 
too low, which occurred if he undertook a type of strenuous 
activity like cutting wood.  He had not had any episodes of 
hypoglycemia in the last three months, nor had he been 
hospitalized in the past year for his diabetes.  The examiner 
commented that the veteran's physical activity had not been 
restricted in order to control his blood sugar, and that the 
veteran had not been in ketoacidosis.  The diagnoses included 
type 2 diabetes mellitus.  The examiner added that there was 
no functional impairment brought about by the veteran's 
diabetes per se, and that the veteran was not having any 
current symptoms due to the diabetes.  Both early nephropathy 
and retinopathy were indicated.  Treatment was again noted to 
include diet, oral agents, and insulin.  The examiner 
reiterated that the veteran's physical activity was not 
restricted as a result of his diabetes.  The examiner also 
commented that the veteran's skin and feet were not 
remarkable.  

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by a Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  Id.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   See also 
Fenderson (for diabetic peripheral neuropathy of the right 
lower extremity claim).  

Under 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913, a 20 
percent rating is warranted when insulin and restricted diet, 
or; oral hypoglycemic agent and restricted diet are required.  
A 40 percent rating requires insulin, restricted diet, and 
the regulation of activities.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent evaluation.  Diabetes mellitus requiring more than 
one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 percent evaluation.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

Code 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent, and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, Code 8520.  
Code8620 refers to neuritis of the sciatic nerve, and Code 
8720 refers to neuralgia of the sciatic nerve.

Under Code 7806, a noncompensable rating is warranted if less 
than 5 percent of the entire body or less than 5 percent of 
the exposed areas are affected; and, no more than topical 
therapy required during the past 12-month period.  A 10 
percent rating is warranted for dermatitis or eczema that is 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118.

Analysis

Diabetes Mellitus

After considering all of the evidence of record, including 
particularly the above-referenced VA examination reports 
dated in 2003 (July and January), the Board finds that the 
veteran's diabetes mellitus did not warrant a rating in 
excess of 20 percent at any time from May 21, 2002 [the Board 
again notes that the veteran's increased rating claim was 
received by VA on May 21, 2003; see 38 C.F.R. § 3.400(o)], to 
April 17, 2007, nor is a rating in excess of 30 percent 
warranted from April 18, 2007.  

In this regard, between May 21, 2002, to April 17, 2007, the 
medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.119 (Code 7913), and 
necessary for the assignment of a rating in excess of 20 
percent had been met.  Of particular note, review of the July 
and December 2003 VA examinations, while showing that the 
veteran used oral hypoglycemic agents and insulin for 
treatment of his diabetes, and while the veteran testified in 
July 2005 that he was on a low calorie restricted diet, as 
the veteran was not required to regulate his activities a 
rating in excess of 20 percent for this applicable time 
period is not assignable.  

The Board also finds that a rating in excess of 60 percent is 
not warranted for diabetes mellitus at any point since April 
18, 2007.  On detailed review of the findings set out as part 
of the VA examination afforded the veteran on April 18, 2007, 
the Board finds that while the veteran is noted to have 
indicated that he utilized a restricted diet and insulin for 
treatment of his diabetes disorder, and while he occasionally 
suffered from hypoglycemia, this report again reiterated that 
the veteran was not required to regulate his activities due 
to his diabetes.  The RO has increased the veteran's 
disability evaluation to 60 percent, effective from April 18, 
2007; however, the pertinent clinical evidence of record 
clearly does not allow for the next higher rating, here, 100 
percent.  Clearly, the veteran's diabetes mellitus is not 
presently manifested by symptoms requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications.  The Board also finds it significant that 
the examiner on April 18, 2007, opined that the veteran 
currently was not having any symptoms related to his 
diabetes.  This degree of disability does not meet the 
criteria for a rating in excess of 60 percent.  

The Board notes that it does not appear that the veteran has 
been afforded treatment for his diabetes mellitus subsequent 
to the VA's April 18, 2007, examination.  The veteran has not 
stated (nor do the medical records indicate) that he has had 
any subsequent treatment for diabetes.  Without medical 
evidence documenting more severe symptoms of his diabetes 
mellitus disability, no more than a 60 percent rating is 
warranted for the veteran's service-connected diabetes 
mellitus from April 18, 2007.  

Diabetic Peripheral Neuropathy of the Right Lower Extremity

In this case, at no time during the appellate term, here 
commencing August 14, 2003, has the veteran's diabetic 
peripheral neuropathy of the right lower extremity met the 
criteria for a rating in excess of 10 percent.  Fenderson, 
supra. 


As noted, the veteran seeks a disability rating in excess of 
10 percent for his diabetic peripheral neuropathy of the 
right lower extremity.  The general criteria for the award of 
increased ratings have been noted above.

The veteran has been awarded a separate compensable rating of 
10 percent under Code 8620 for his peripheral neuropathy of 
the right lower extremity.  This Code provides the rating 
criteria for impairment of the sciatic nerve.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against a 
disability rating in excess of 10 percent at any time from 
August 14, 2003, for the veteran's diabetic peripheral 
neuropathy of the right lower extremity.  As thoroughly 
discussed in the pertinent medical evidence above, the 
veteran has not displayed more than mild impairment of the 
right lower extremity.  While clinical findings of diminished 
sensory testing are of record, moderate impairment, as would 
warrant a 20 percent evaluation, has not been demonstrated at 
any time during the appellate period.  While the veteran has 
reported some pain, numbness, and paresthesias of the lower 
right extremity, his motor strength has been essentially 
normal during the pendency of this appeal.  Additionally, as 
noted, he has exhibited no more than slightly diminished 
sensation.  Additionally, and of particular note, several VA 
examiners have described the veteran's peripheral neuropathy 
of the lower right extremity as no more than mild.  Overall, 
as the preponderance of the evidence is against the award of 
a disability rating in excess of 10 percent for anytime 
during this appellate period, commencing on August 14, 2003, 
the veteran is not entitled to "staged" ratings as 
prescribed by the Court in Fenderson.

Chronic Dermatitis of the Left Forearm

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of a compensable rating for the veteran's 
service-connected chronic dermatitis of the left forearm have 
not been met.


Irrespective of the contentions made by the veteran that his 
service-connected chronic dermatitis of the left arm should 
more appropriately be attributed to his right forearm, the 
Board finds that the veteran's left arm chronic dermatitis 
symptomatology, or lack thereof, continues to more nearly 
approximate the criteria for a noncompensable rating under 
the applicable rating criteria of Code 7806.  Competent 
medical evidence of record, including VA examination reports 
dated in September 1978, May 1991, and December 2003, shows 
that the veteran had at one time left forearm skin symptoms, 
variously diagnosed as nummular eczema and brachioradial 
pruritis.  A private medical record from March 2005 notes 
that on examination of the skin no symptoms were reported.  
Also, and of significant note, in the course of a May 2007 VA 
examination the veteran informed the examiner that his left 
forearm skin symptoms had resolved, and examination provided 
that that was in fact the case.  The examiner also commented 
in May 2007 that the total area affected by the left forearm 
skin disorder, when manifested, had been one percent of the 
veteran's total body surface.  

A compensable rating for the veteran's service-connected left 
forearm chronic dermatitis is not warranted, as the evidence 
does not show that the skin disability affects 5 percent, but 
not more than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas.  Further, 
objective medical findings do not indicate that the veteran's 
skin disorder requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the twelve month 
period.

Based on the above findings, the preponderance of the 
evidence is against the claim for entitlement to a 
compensable rating for chronic dermatitis of the left 
forearm.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for type II diabetes 
mellitus from May 21, 2002, to April 17, 2007, is denied.  

A rating in excess of 60 percent for type II diabetes 
mellitus from April 18, 2007, is denied.  

A rating in excess of 10 percent for diabetic peripheral 
neuropathy of the right lower extremity from August 14, 2003, 
is denied.

Entitlement to a compensable disability rating for chronic 
dermatitis of the left forearm is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


